Citation Nr: 0637078	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable initial disability rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran had active duty from August 1969 to November 
1971, with 21 years prior additional service. 

This matter comes before the Board of Veterans' Appeals from 
an October 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable disability rating, effective June 
25, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran disagrees with the noncompensable initial 
disability rating assigned for his bilateral hearing loss.  
He contends that his disability is worse than the initial 
disability rating reflects.  His last VA audio examination of 
record took place in September 2003.  

The veteran disputes the adequacy of his VA audiometric 
examination, as it was performed in a controlled testing 
environment.  The veteran contends that his examination 
results do not reflect the effect his hearing loss has upon 
the ordinary conditions of his life, including employment.  
The Board notes that 38 C.F.R. § 4.85(a) mandates the use of 
the controlled speech discrimination test and puretone 
audiometry test to evaluate hearing impairment. 
 
In addition, the veteran contends that he submitted a letter 
from a private audiologist at the time of his VA hearing 
examination.  This document is not of record and was not 
referenced in the September 2003 examination report or in the 
April 2004 statement of the case.  A review of the claims 
file indicates VA has not requested these records.  VA has 
the duty to assist the veteran in the development of this 
claim by requesting the aforementioned medical records to 
determine whether the veteran's service-connected hearing 
loss is worse than originally rated.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issue of 
a compensable initial rating for bilateral hearing loss is 
REMANDED for the following development:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran, including Dr. Michael Zoller of 
Savannah, Georgia.  The RO should obtain 
copies of such records that are not in 
the claims file. 

2.  Provide the veteran a VA audiological 
examination to assess the current 
severity of his service-connected 
bilateral hearing loss.  The veteran's 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should perform 
all tests or studies necessary for an 
accurate assessment.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


